Citation Nr: 9914262	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for sebaceous cysts 
removed from right ear lobe.

3.  Entitlement to service connection for bilateral inguinal 
hernias.

4.  Entitlement to service connection for low back strain.

5.  Entitlement to service connection for right ankle strain.

6.  Entitlement to service connection for bone spur removal 
from feet.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.   
 

FINDING OF FACT

The claims of entitlement to service connection for 
headaches, sebaceous cysts removed from right ear lobe, 
bilateral inguinal hernias, low back strain, right ankle 
strain, and bone spur removal from his feet, are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
headaches, postoperative residuals of sebaceous cyst 
removals, bilateral inguinal hernias, low back and right 
ankle strains, and for bone spur removal from feet, are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that during his period of active duty he 
developed chronic disorders involving headaches, sebaceous 
cysts removed from his right ear lobe, bilateral inguinal 
hernias, low back strain, right ankle strain, and bone spur 
removal from his feet.

Service medical records show that during an April 1954 
induction examination, examination of the feet revealed 
bilateral third degree pes planus, which was not considered a 
significant abnormality.  No complaints, diagnoses or 
findings were made during service referable to the veteran's 
claimed disorders.  At discharge, his April 1956 examination 
report does not show any abnormal clinical findings.

VA medical records show that the veteran underwent surgery in 
January 1980 for a right inguinal hernia.  The March 1980 
examination report also contains a history of bilateral foot 
surgery in June 1977 for bone spurs.  The clinical impression 
was post operative left inguinal hernia without recurrence or 
residual; and post-operative recurrent right inguinal hernia, 
healed without recurrence on present exam with minimal 
residuals.  

The claims file contains private medical records from 
February 1993 and subsequent thereto for treatment of various 
complaints and conditions.  These records show that in August 
1995, he was seen for right lower back pain for the previous 
two weeks, which was assessed as sciatic neuritis.  He was 
seen again in September 1995 for lumbar pain, which was 
assessed as sciatic neuritis, degenerative joint disease, and 
degenerative disc disease.

The report of a June 1997 VA examination shows that the 
veteran indicated that since his surgery, he had not had a 
recurrence of symptoms of his hernia, but had occasional 
slight pain in the inguinal areas.  He complained of a more 
than ten year history of occasional right ankle "giving 
away."  He stated that he had had no problems with his feet 
since he had bilateral bone spurs removed from the dorsum of 
his feet in the 1970's.  He complained of a history of 
occasional low back strain.  He complained of occasional 
headaches, and indicated that he had been treated for severe 
headaches immediately after discharge at a military hospital.  
The veteran reported having had two sebaceous cysts removed 
from his neck, with a recurrence on the right ear lobe.  
Following examination the impressions were bilateral inguinal 
hernia repair without evidence of recurrence; history of 
right ankle strain, with no objective findings on 
examination; intermittent low back strain, with no objective 
findings on examination; removal of bilateral bone spurs in 
the feet, with no objective findings on examination; status 
post removal of sebaceous cysts with recurrent right ear lobe 
cysts; and intermittent headache, most likely stress related, 
improved frequency in duration.

The report of a September 1998 VA examination shows that the 
veteran stated that his bilateral inguinal hernia disorder 
was asymptomatic and without recurrence.  He complained of 
recurrent sprains of the left ankle, which occurred 
approximately once a month.  He stated that his heel spur 
disorder was asymptomatic.  On being asked about his back, he 
complained of infrequent low back pain not associated with 
any functional loss unless he was having acute low back pain.  
On being asked about headaches, the veteran complained of 
headaches three or four times a year.  He reported that he 
had had postoperative asymptomatic residuals of sebaceous 
cysts at the neck and right ear lobe.  The veteran reported 
that he had reoccurrence in the right ear lobe.  After 
examination, the impressions were bilateral inguinal 
herniorrhaphies with healed asymptomatic scars, without 
recurrence; postoperative right foot with residual changes on 
X-ray and left heel spur, asymptomatic and no functional 
loss; chronic lumbosacral strain, intermittently symptomatic 
with mild degenerative changes on X-ray, and functional loss 
was intermittent secondary only to pain and was minimal to 
mild; recurrent headaches tension type, minimal not requiring 
treatment; asymptomatic postoperative residuals of sebaceous 
cysts; and a history of a recurrent left ankle sprain without 
objective changes, rule out X-ray changes and no functional 
loss.  

During an August 1998 examination for mental disorders, the 
veteran complained of periodic headaches.  The examiner noted 
that no psychiatric disorder was found, and that the veteran 
did have some anxiety that may have been the cause of his 
headaches.

The veteran is seeking service connection for the disorders 
discussed above.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented well-grounded claims, his appeal must fail 
with respect to this claims and there is no duty to assist 
him further in the development of these claims.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
all of these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131  (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims lay 
observation is competent. 
 
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

During an April 1954 induction examination, the veteran's 
service medical records show that the veteran had preexisting 
bilateral third degree pes planus.  Subsequent service 
medical records contain no further evidence of pes planus, 
and there is no diagnosis of any other chronic foot disorder 
inservice.  Subsequent service medical records show no 
further indications of any foot symptomatology, and the later 
discharge examination report shows a normal evaluation of the 
feet and lower extremities.  Thus, these service medical 
records do not demonstrate that any chronic foot disorder, 
including a right ankle strain, or bone spur removal, was 
incurred during service.  Similarly, the record contains no 
evidence of any chronic inguinal hernia.  Nor is there any 
service medical record that provides evidence referable to 
headaches, sebaceous cysts, or low back strain disorders.   

Various VA treatment records show that the veteran was seen 
following his separation from service for treatment of 
symptomatology associated with claimed disorders.  There is, 
however, no competent evidence linking any claimed disability 
with the veteran's active duty service.  Indeed, the only 
evidence which has been offered to establish such a 
relationship are his own unsubstantiated contentions.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show that any chronic disorders, as claimed by 
the veteran, had an onset in service, and the veteran has 
submitted no medical opinion to support his claims that any 
current disorder is in anyway related to his period of 
service.  Therefore, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that any of his 
claims are well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefits sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

In the absence of evidence of a well grounded claim, service 
connection is denied for headaches; sebaceous cysts removed 
from the right ear lobe; bilateral inguinal hernias; a low 
back strain; a right ankle strain; and postoperative 
residuals of bone spur removals from the feet.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

